
	
		III
		110th CONGRESS
		1st Session
		S. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Byrd submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  need for approval by the Congress before any offensive military action by the
		  United States against another nation. 
	
	
		Whereas the United States has the best trained, most
			 effective military in the world;
		Whereas the United States military is made up of
			 dedicated, patriotic men and women;
		Whereas the men and women in the United States military
			 reflect the highest values and the spirit of our Nation;
		Whereas the United States Government has the
			 responsibility to ensure that the men and women of the United States military
			 are provided for to the fullest extent;
		Whereas the United States Government has the
			 responsibility to make certain that the lives of the men and women of the
			 United States military are never put at risk without the utmost
			 consideration;
		Whereas military action by the United States must not be
			 undertaken without the most careful preparation;
		Whereas the Constitution of the United States is designed
			 to meet the needs of the Nation in peace and in war and to meet any common
			 danger to the Nation;
		Whereas, in time of war and periods of emergency, in
			 particular, the constitutional principles of separation of powers and checks
			 and balances are most critical; and
		Whereas offensive military action by the United States
			 must not be undertaken without full and thorough debate in the Congress: Now,
			 therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)that, under the
			 Constitution of the United States, it is the Congress that has the power to
			 take the country from a state of peace to a state of war against another
			 nation;
			(2)that the framers
			 of the Constitution understood that the President, in an emergency, may act to
			 defend the country and repel sudden attack, but reserved the matter of
			 offensive war to the Congress as the representatives of the people;
			(3)that the Senate
			 affirms the requirement under the Constitution that the President seek approval
			 of the Congress before the United States undertakes offensive military action
			 against another nation;
			(4)that consultation
			 by the President with the Congress on any United States undertaking of
			 offensive military action against another nation must allow sufficient time for
			 the Congress to fully debate the matter and shape national policy; and
			(5)that any
			 offensive military action by the United States against another country shall
			 occur only after the Congress has authorized such action.
			
